      Case 1:20-cv-03090-LMM Document 26 Filed 01/25/21 Page 1 of 7




              IN THE UNITED STATES DISTRICT COURT FOR
                    THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


LORENZO BYRD, on behalf of TOMMY
L. BYRD, an incompetent adult,
        Plaintiff
                                                 NO. 1:20-CV-03090-LMM
vs.
UNITED STATES OF AMERICA,
        Defendant




 MEMORANDUM IN SUPPORT OF MOTION TO APPOINT
                         GUARDIAN AD LITEM

      Plaintiffs move under Federal Rule of Civil Procedure 17(c) for the
Court to enter an order appointing Mr. Lorenzo Byrd as guardian ad li-
tem for the sole purpose of managing this lawsuit on behalf of his fa-
ther. Alternatively, under Rule 17(a)(3), Plaintiffs seek to allow Mr.
Tommy Byrd to be substituted as the real party in interest.



                            BACKGROUND

      This lawsuit is brought under the Federal Tort Claims Act. 28
U.S.C. §§ 2671–80. Specifically, it’s a medical malpractice case against
the United States arising out of the injuries—stemming from stroke—
that Mr. Tommy Byrd sustained at the Atlanta VA. Mr. Lorenzo Byrd
is Tommy Byrd’s son.




                                  Page 1 of 7
     Case 1:20-cv-03090-LMM Document 26 Filed 01/25/21 Page 2 of 7




                                    ANALYSIS

     The Government initially raised this issue as one concerning juris-
diction, asserting that Mr. Lorenzo Byrd was not duly appointed as Mr.
Tommy Byrd’s guardian. 1 However, federal law recognizes that “an in-
competent person who does not have a duly appointed representative
may sue by a next friend or by a guardian ad litem.” Fed. R. Civ. P.
17(c)(2). Where there is “no indication in the record that a guardian ad
litem or other representative has been appointed to look after [an indi-
vidual’s] interests,” Rule 17(c) authorizes the appointment of a next
friend to sue or defend an incompetent person’s interest. Bar-Navon v.
Sch. Board of Brevard Co. Fla., No. 6:06-cv-1434-Orl-19KRS, 2006 WL
8439623, at *1 (M.D. Fla. Oct. 27, 2006). 2 The only caveat—satisfied in
this case—is that the guardian must be represented by an attorney.
E.g., Laffoon v. Christianson, No. 1:11–cv–00255 AWI GSA, 2011 WL
1743645, at *2 (E.D. Cal. Feb. 22, 2011). Under Rule 17, the Court has
“broad discretion to fashion appropriate safeguards to protect the inter-
ests of incompetent persons and to decide whether to appoint a guard-
ian ad litem under Rule 17(c).” J.B. v. Banning Unified Sch. List., No.
EDCV 18-2134-JGB, 2018 WL 6164312, at *1 (C.D. Cal. Oct. 18, 2018).




1   Plaintiffs’ counsel conferred with counsel for the United States. The United
    States intends to file a response to this motion stating its position on the matter.
2   In Bar-Navon, the Defendant sought to strike a complaint of a pro-se Plaintiff
    who brought a claim on behalf of another individual. Id. The Court denied the re-
    lief in-so-far as capacity but granted the Plaintiff the opportunity to file an
    amended complaint with representation of an attorney. Id. at *2.

                                       Page 2 of 7
      Case 1:20-cv-03090-LMM Document 26 Filed 01/25/21 Page 3 of 7




      Alternatively, Rule 17(a)(3) requires the court to allow substitution
of the real party interest—Mr. Tommy Byrd. After substitution, “the
action proceeds as if it had been originally commenced by the real party
in interest.” Fed. R. Civ. P. 17(a)(3). Courts should freely allow substi-
tution where the change is “merely formal and in no way alters the
original complaint’s factual legations as to the events or the partici-
pants.” Cibran Enter. Inc. v. BP Prods. N. Am., Inc., 365 F. Supp. 2d
1241, 1251–52 (S.D. Fla. 2005).

 1.     Lorenzo Byrd is the appropriate next friend of Tommy Byrd

      A person may proceed as a next friend where he can show that an
individual “is unable to proceed on his own behalf.” Whitmore v. Arkan-
sas, 495 U.S. 149, 166 (1988). First, “a ‘next friend’ must provide an ad-
equate explanation—such as inaccessibility, mental incompetence, or
other disability—why the real party in interest cannot appear on his
own behalf to prosecute the action.” Id. at 162. Here, Mr. Tommy Byrd
has a stroke that has caused fluent aphasia and poor auditory compre-
hension. See Complaint, Dkt. No. 1, at 12 ¶ 5.23 (Aug. 24, 2020); An-
swer, Dkt. No. 17, at 13 ¶ 5.23 (Oct. 2, 2020). Aphasia is the inability to
comprehend or formulate language. See Exh. 1 (Declaration of Dr. Alt-
man). Courts routinely appoint a guardian ad litem where counsel sub-
mit declarations establishing lack of competence. E.g., Hamilton v.
Vannoy, No. 17-194-SDD-RLB, 2020 WL 1433528, *2 (M.D. La. Mar.
23, 2020).

      Second, “the “next friend” must be truly dedicated to the best inter-
ests of the person on whose behalf he seeks to litigate.” Whitmore, 497


                                  Page 3 of 7
      Case 1:20-cv-03090-LMM Document 26 Filed 01/25/21 Page 4 of 7




U.S. at 62. For example, the next friend should have a significant rela-
tionship with the real party in interest. Id. In this case, since the
stroke, Mr. Lorenzo Byrd has exercised power of attorney to manage
the financial and legal affairs of his father. See Exh. 2 (Declaration of
Lorenzo Byrd). When the stroke occurred, Mr. Lorenzo Byrd traveled to
Atlanta (from Maryland) to care for his dad and moved Mr. Tommy
Byrd back to Maryland. Mr. Lorenzo Byrd has, since that time, assisted
and supported his father. Id.

 2.     Courts across the country have provided similar relief.

      For example, in John, a mother initiated a lawsuit, styling it on be-
half of her incapacitated daughter. John v. Royal Caribbean Cruises,
07-22766-CIV, 2008 WL 11407174, at *1 (S.D. Fla. June 11, 2008). The
defendant moved to dismiss because the mother was not duly ap-
pointed. Id. at *2. The Court held that even though the mother was not
duly appointed, it does not warrant dismissal because she could pro-
ceed under Rule 17(c). Id. The court based its holding on the fact that
the “allegations of the complaint establish that Ms. John is her incapac-
itated daughter’s ‘next friend.’” Id. Like this case, the daughter was
aphasic as a result of a stroke. Id. The mother filed an affidavit corrobo-
rating the allegations in the complaint. Id. “These allegations are more
than sufficient to establish next friend.” Id.

      The Johns court also relied on the Eighth Circuit authority that re-
versed an order denying leave to amend to substitute the real party in
interest. Id. at *2–3 (citing Crowder v. Gordons Trans., Inc., 387 F.2d
413, 415 (8th Cir. 1967)). There, the Eight Circuit held the plaintiff


                                  Page 4 of 7
    Case 1:20-cv-03090-LMM Document 26 Filed 01/25/21 Page 5 of 7




could amend the complaint and the amendment would relate back to
the original complaint. Crowder, 387 F.2d at 416. Plaintiff requests re-
lief similar to Crowder: if the Court does not appoint Lorenzo Byrd as
guardian, Plaintiffs respectfully request that the Court allow substitu-
tion of parties relating back to the original complaint. Johns, 2008 WL
11407174, at *3 (“Indeed, under Rule 17(a)(3), I cannot dismiss an ac-
tion without first giving Ms. John an opportunity to amend and name
the real party in interest.”); see also Elliott v. Carcieri, 608 F.3d 77, 80,
94 (1st Cir. 2010) (reversing dismissal of “next friends” who had sued
on behalf of children, finding the next friends had satisfied the disabil-
ity test and significant relationship test of the Whitmore case).



                             CONCLUSION

    Under Rule 17(c), Plaintiffs respectfully request the Court enter an
order appointing Mr. Lorenzo Byrd as guardian ad litem for Mr.
Tommy Byrd for the limited purpose of managing this lawsuit on his fa-
ther’s behalf. Alternatively, Plaintiffs respectfully request the Court
substitution of Mr. Tommy Byrd and relation back to filing. See Fed. R.
Civ. P. 17(a)(3).



                                       Respectfully Submitted,


                                       /s/ Tom Jacob
                                       TOM JACOB, pro hac vice
                                           tjacob@nationaltriallaw.com
                                           Texas State Bar #24069981
                                       STEVEN HASPEL, pro hac vice
                                           shaspel@nationaltriallaw.com

                                  Page 5 of 7
Case 1:20-cv-03090-LMM Document 26 Filed 01/25/21 Page 6 of 7




                                  Texas State Bar #24109981
                               WHITEHURST, HARKNESS,
                                  BREES, CHENG, ALSAFFAR,
                                  HIGGINBOTHAM, & JACOB P.L.L.C.
                               7500 Rialto Blvd, Bldg. Two, Ste
                                  250
                               Austin, TX 78735
                               (512) 476-4346 (o)
                               (512) 467-4400 (f)

                               NELSON O. TYRONE, III
                                 nelson@tyronelaw.com
                                 Georgia State Bar #721189
                               TYRONE LAW FIRM
                                 1201 Peachtree Street N.E.
                                 Atlanta GA, 30361
                                 (404) 377-0017 (o)
                                 (404) 249-6764 (f)

                               Attorneys for the Plaintiff




                          Page 6 of 7
    Case 1:20-cv-03090-LMM Document 26 Filed 01/25/21 Page 7 of 7




       CERTIFICATE OF SERVICE & COMPLIANCE

    By my signature below, I certify that this pleading was prepared
using Century Schoolbook at 13 point size. Further, I certify that a copy
of this pleading, Motion to Appoint Guardian Ad Litem, has been sent
to the following on January 25, 2021 via the Court’s CM/ECF notice
system.

                                     BYUNG J. PAK
                                       UNITED STATES ATTORNEY
                                     TRISHANDA L. TREADWELL
                                       ASSISTANT U.S. ATTORNEY
                                       Georgia Bar No. 356896
                                       trish.treadwell@usdoj.gov
                                       600 Richard B. Russell Federal
                                       Bldg.
                                       75 Ted Turner Drive, S.W.
                                       Atlanta, Georgia 30303
                                       (404) 581-6000
                                       (404) 581-6150 facsimile


                                     /s/ Tom Jacob
                                     Tom Jacob
                                     WHITEHURST, HARKNESS,
                                     BREES, CHENG, ALSAFFAR,
                                     HIGGINBOTHAM, & JACOB
                                         P.L.L.C.




                                Page 7 of 7
